Attachment to Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    Applicants’ amendment and response After Final Consideration Pilot Program 2.0 of 8/10/2022 are acknowledged. Claims 1, 4-6 and 9 have been amended. 
Status of Claims
3.    Claims 1,4-9 are pending in this application. Claims 2-3 have been canceled.   Claims 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 7/31/2021. Claims 1, 4 -5 and 9   are under consideration. 
Rejections Withdrawn 

Claim Rejections - 35 USC § 101
4.        Rejection of claims 1, 4- 5 and 9 under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter is withdrawn in view of amendment and response of 8/10/2022.
Claim Rejections - 35 USC § 112
5.        Rejection of claims 1, 4- 5 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an immunogenic composition, does not reasonably provide enablement for a vaccine is withdrawn in view of  amendment and response of 8/10/2022.
6.      Rejection of claims 1, 4-5 and 9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, biological deposit is withdrawn in view of amendment and response of 8/10/2022.
7.       Rejection of claims 1,4-5 and 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of amendment and response of 8/10/2022.
Rejoinder
8.       Claims 1, 4 -5 and 9    directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6-8 are, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, 7/31/2021 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 7/31/2021  is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
9.       Authorization for this examiner’s amendment was given in an interview with Gary J. Gershik Reg# 39,992 on 8/23/2022. 
Please amend claims 6 and 9 as follows:

      Claim 6 (Currently Amended) A method for preparing a bivalent formulation of claim 1 for a vaccine for treating enteric fever, the method comprising:
(i) growing Salmonella Typhi C-6953 and Salmonella paratyphi A C-6915 cells separately at 37°C, under shaking condition followed by centrifugation;
(ii) filtering the bacterial cultures by 0.22 µm bacterial filtration units to obtain outer membrane vesicles (OMVs) and purifying OMVs through ultracentrifugation; and
(iii) re-suspending the isolated OMVs in a phosphate-buffered saline at pH 7.4 to prepare the bivalent formulation, wherein Salmonella Typhi C-6953 and Salmonella paratyphi A C-6915 OMVs are present mixed in a ratio of 1:1, wherein the bivalent formulation comprises unmutated proteins of Salmonella Typhi C-6953 and Salmonella paratyphi A C C-6915, wherein the bivalent formulation is free of antibiotics, excipients, and protective proteins, and wherein the bivalent formulation is prepared in absence of a minimal medium.
      
Claim 9. (Current Amended) The bivalent formulation of claim 1, wherein Salmonella Typhi C-6953 and Salmonella paratyphi A C-6915 are in log phase having an increased amount of TTSS (Type Three Secretion System) proteins and a low LPS content and wherein the proteins and low LPS present in the bivalent formulation is able to induce immunogenicity against Salmonella Typhi C-6953 and Salmonella paratyphi A C-6915.

Allowable Subject Matter
10.       Claims 1,4-9 are allowed. The claims renumbered 1-7 respectively.
The claims are drawn to:
    A bivalent formulation for enteric fever, the bivalent formulation comprising outer membrane vesicles (OMVs) isolated from unmutated Salmonella Typhi C-6953 and Salmonella paratyphi A C-6915, wherein Salmonella Typhi C-6953 and Salmonella paratyphi A C-6915 OMVs are present in a ratio of 1:1,  wherein the bivalent formulation is free of antibiotics, excipients, and protective proteins, and wherein the Saimonella Typhi C-6953 and Salmonella paratyphi A C-6915 are cultured in absence of a minimal medium prior to the isolation of the OMVs.
The following is an examiner’s statement of reasons for allowance: 
       The claims are free of prior art. The closest prior art Grandi et al. US 20150231232 in view of Alaniz et al. Journal of Immunology, vol. 179, no.11, 2007, fail to anticipate or make obvious the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
      11.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thurs-Fri 12pm-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Khatol S Shahnan-Shah/
Examiner, Art Unit 1645
August 24 2022

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645